Exhibit 10.29

INTER-COMPANY EXPENSE AGREEMENT

BETWEEN

LITCHFIELD MUTUAL FIRE INSURANCE COMPANY

AND

PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT

THIS AGREEMENT, made as of the 12th day of January, 2001, between Patrons Mutual
Insurance Company of Connecticut (“Patrons”) and Litchfield Mutual Fire
Insurance Company (“Litchfield”), both mutual insurance companies organized and
exiting under the laws of the State of Connecticut.

WITNESSETH:

WHEREAS, the Boards of Directors of each of Patrons and Litchfield have, at
meetings duly convened and held, authorized and approved the formulation and
implementation of a plan for a common management services arrangement and the
preparation, execution and delivery of such agreements as may be necessary and
appropriate to the effectuation of such common management services arrangement
and

WHEREAS, the parties wish to set forth herein certain methodologies in
determining the expenses charged for the services provided by the Management
Services Agreement, effective August 26th, 1998;

NOW, THEREFORE, in consideration of the premises and of the covenants contained
in the Management Services Agreement, and for other good and valuable
consideration, it is agreed as follows:

Section 1. SERVICES. Commencing on the Effective Date (as defined below) and
until the termination of this Agreement, Patrons shall provide to Litchfield
such management services as shall be reasonably necessary or desirable for the
conduct of the insurance business of Litchfield. Such services shall include,
but not be limited to, accounting, tax and auditing services, legal



--------------------------------------------------------------------------------

services, actuarial services, employee benefit plans and personnel
administration, insurance production and underwriting services, processing and
payment of claims, servicing of policyholders, billing and collection services,
software development services, electronic data processing operations,
communications operations, investment and property management services.

Section 2. CHARGES. Litchfield agrees to pay to Patrons a charge equal to all
expenses, direct and indirect, reasonably and equitably determined by Patrons to
be attributable to Litchfield for services and facilities provided by the former
to the latter pursuant hereto, except to the extent application of laws or
regulations would otherwise require.

The basis for determining such charges to Litchfield shall be similar to those
used by for internal cost distribution including, where applicable, time records
prepared for this purpose. Such basis shall be modified and adjusted where
necessary or appropriate to reflect fairly and equitably the actual incidence of
cost incurred by Patrons on behalf of Litchfield.

Patrons’s determination of charges hereunder shall be conclusive as between such
parties, except that if the Litchfield objects to any such determination, it
shall so advise Patrons within thirty (30) days of receipt of notice of said
determination. Unless such parties can reconcile any such objection, or
otherwise agree, they shall select a firm of independent certified public
accountants which shall determine the charges properly allocable to Litchfield
and shall, within a reasonable time, submit such determination, together with
the basis therefor, in writing to both parties whereupon such determination
shall be binding. The expenses of any such determination by a firm of
independent certified public accountants shall be borne as determined to be
equitable by such accountants.

Section 3. SETTLEMENT. At quarterly intervals, Patrons shall submit to
Litchfield an account of amounts payable and the account shall be settled within
thirty (30) days thereafter. The amounts payable by Litchfield may be offset by
reciprocal obligations due to Litchfield from the Inter-company Pooling
Arrangement, so that only net amounts shall be required to be transferred
between the parties. Settlement shall be in the form of cash or cash equivalent
securities.

 

- 2 -



--------------------------------------------------------------------------------

Section 4. ACCOUNTING RECORDS. Patrons shall be responsible for maintaining full
and accurate accounting records of all services rendered and facilities used
pursuant to this Agreement and such additional information as Litchfield may
reasonably request for purposes of its internal accounting operations. Patrons
shall keep such accounting records insofar as they pertain to the computation of
charges hereunder available at its principal offices for audit, inspection and
copying by Litchfield or any governmental agency having jurisdiction during
reasonable business hours.

Section 5. TERMINATION. This agreement shall terminate upon the termination of
that certain Management Services Agreement dated August 30th, 1996 between the
parties hereto, as amended from time to time.

Section 6. SETTLEMENT OF TERMINATION. No later than ninety (90) days after the
effective date of termination, Patrons shall deliver to Litchfield a detailed
written statement for all charges incurred and not included in any previous
statement to the effective date of termination. The amounts owed hereunder shall
be due and payable within thirty (30) days of receipt of such statement.

Section 7. ASSIGNMENT AND ADDITIONAL PARTIES. This Agreement shall not be
assignable by Patrons or Litchfield without the consent of the other party,
except in the case of assignment to a corporation or other organization which is
a successor to Lichfield or Patrons, as the case may be, in which case such
successor shall be bound hereunder and by the terms of said assignment in the
same manner as its assignor is bound hereunder.

Section 8. GOVERNING LAW. This Agreement shall be governed by and constructed in
accordance with Connecticut law.

Section 9. This Agreement may be executed in one or more counterparts, and by
different parties on separate counterparts, either of which shall and will be
treated and considered as an original, but all of which together shall
constitute one and the same instrument.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

LITCHFIELD MUTUAL FIRE INSURANCE

    COMPANY OF CONNECTICUT

By

 

 

Its

 

PATRONS MUTUAL INSURANCE COMPANY

    OF CONNECTICUT

By

 

 

Its

 

- 4 -



--------------------------------------------------------------------------------

AMENDMENT NO. 1

to the

INTER-COMPANY EXPENSE AGREEMENT

(hereinafter and thereafter referred to as the “Agreement”)

between

Patrons Mutual Insurance Company of Connecticut, a Connecticut corporation
(“Patrons CT”), and Litchfield Mutual Fire Insurance Company, a Connecticut
corporation (“Litchfield”), dated January 12, 2001. Patrons CT and Litchfield
are sometimes herein referred to individually as a “Party” and collectively as
the “Parties”.

It is understood and agreed that, effective September 30, 2002, this Agreement
is amended as follows:

Section 3., SETTLEMENT shall be amended as follows:

Section 3. Settlement. At quarterly intervals, Patrons shall submit to
Litchfield an account of amounts payable and the account shall be settled within
ninety (90) days thereafter. The amounts payable by Litchfield may be offset by
reciprocal obligations due to Litchfield from the Inter-company Pooling
Arrangement, so that only net amounts shall be required to be transferred
between the parties. Settlement shall be in the form of cash or cash equivalent
securities.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, have caused this Agreement to, be
executed by their duly authorized officers effective as of the day and year set
forth in the opening paragraph of this Agreement.

 

Patrons Mutual Insurance Company of

Connecticut

By:

 

 

Date:

 

___________

Name:

 

William Siclari

Title:

 

President & CEO

 

Litchfield Mutual Fire Insurance Company

By:

 

 

Date:

 

___________

Name:

 

William Siclari

Title:

 

Vice President

 

Attest:

 

                Treasurer

Patrons Mutual Insurance Company of Connecticut

 

- 2 -



--------------------------------------------------------------------------------

SECOND AMENDMENT

to

INTER-COMPANY EXPENSE AGREEMENT

among

LITCHFIELD MUTUAL FIRE INSURANCE COMPANY

PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

and

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

This Second Amendment to Inter-Company Expense Agreement (“Second Amendment”),
dated as of December 14, 2007, amends the Inter-Company Expense Agreement (the
“Expense Agreement”), dated as of January 12, 2001, as amended, by and between
Litchfield Mutual Fire Insurance Company (“Litchfield”) and Patrons Mutual
Insurance Company of Connecticut (“Patrons”) as follows:

RECITALS

WHEREAS, Litchfield and Patrons have previously entered into the Expense
Agreement and the First Amendment to Expense Agreement, effective as of
September 30, 2002; and

WHEREAS, Patrons and Litchfield will affiliate their business operations with
State Automobile Mutual Insurance Company (“SAM”) upon the closing of the
transactions contemplated by the Amended and Restated Affiliation Agreement (the
“Restated Affiliation Agreement”), by and among Litchfield, Patrons and SAM; and

WHEREAS, the parties intend to add SAM and State Auto Property and Casualty
Insurance Company (“SAP&C”) as parties to the Expense Agreement, and to set
forth herein certain methodologies in determining the expenses charged for
services provided to Litchfield or Patrons by SAM and SAP&C.

STATEMENT OF AGREEMENT

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this Second Amendment agree to amend the
Expense Agreement as follows:

 

1.

Capitalized terms used in this Second Amendment (including the Recitals) which
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Expense Agreement.

 

2.

Upon the Effective Date (as defined below) of this Second Amendment, SAM and
SAP&C shall supplement the management and operations services provided to
Litchfield by Patrons pursuant to Section 1 of the Expense Agreement and such
management and operations services Patrons provides to itself. The parties
acknowledge that Patrons has its own employees who provide managerial,
supervisory, administrative, technical, professional, and clerical services to
Litchfield and to itself. Notwithstanding the foregoing, Patrons and Litchfield
understand and agree that SAP&C, acting by and through its employees, is
authorized to provide certain other executive, administrative, technical,
managerial and professional support services to Litchfield and Patrons

 

1



--------------------------------------------------------------------------------

 

as needed and agreed upon by the parties, while SAM is authorized to provide
certain data processing equipment, office supplies and equipment, furniture and
fixtures, automobiles and such other items of tangible personal property or
facilities to Litchfield and Patrons as needed and agreed upon by the parties,
the costs of which shall be allocated as described below.

 

3.

Section 2 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following:

“Litchfield agrees to pay to Patrons a charge equal to all expenses, direct and
indirect, reasonably and equitably determined by Patrons to be attributable to
Litchfield for services and facilities provided by the former to the latter
pursuant hereto, except to the extent application of laws or regulations would
otherwise require.

“The basis for determining such charges to Litchfield shall be similar to those
used by Patrons for internal cost distribution including, where applicable, time
records prepared for this purpose. Such basis shall be modified and adjusted
where necessary or appropriate to reflect fairly and equitably the actual
incidence of cost incurred by Patrons on behalf of Litchfield.

“Patron’s determination of charges hereunder shall be conclusive as between such
parties, except that if the Litchfield objects to any such determination, it
shall so advise Patrons within thirty (30) days of receipt of notice of said
determination. Unless such parties can reconcile any such objection, or
otherwise agree, they shall select a firm of independent certified public
accountants which shall determine the charges properly allocable to Litchfield
and shall, within a reasonable time, submit such determination, together with
the basis therefor, in writing to both parties whereupon such determination
shall be binding. The expenses of any such determination by a firm of
independent certified public accountants shall be borne as determined to be
equitable by such accountants.

“Litchfield and Patrons agree to pay to SAM & SAP&C a charge equal to all
expenses, direct and indirect, reasonably and equitably determined by SAM &
SAP&C to be attributable to Litchfield or Patrons for services and facilities
provided by the former to the latter pursuant hereto, except to the extent
application of laws or regulations would otherwise require.

“The basis for determining such charges to Litchfield or Patrons shall be
similar to those used by SAM and SAP&C for internal cost distribution including,
where applicable, time records prepared for this purpose. Such basis shall be
modified and adjusted where necessary or appropriate to reflect fairly and
equitably the actual incidence of cost incurred by SAM and SAP&C on behalf of
Litchfield or Patrons.

“SAM’s and SAP&C’s determination of charges hereunder shall be conclusive as
between such parties, except that if Litchfield or Patrons objects to any such
determination, it shall so advise SAM and SAP&C within thirty (30) days of
receipt of notice of said determination. Unless such parties can reconcile any
such objection, or otherwise agree, they shall select a firm of independent
certified public accountants which shall determine the charges properly
allocable to Litchfield and Patrons and shall, within a reasonable time, submit
such determination, together with the basis therefor, in writing to both parties
whereupon such determination shall be binding. The expenses of any such
determination by a firm of independent certified public accountants shall be
borne as determined to be equitable by such accountants.”

 

2



--------------------------------------------------------------------------------

4.

Section 3 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following:

“Within 45 days after the end of each calendar quarter, Patrons shall submit to
Litchfield an account of amounts payable and the account shall be settled within
thirty (30) days thereafter. The amounts payable by Litchfield may be offset by
reciprocal obligations due to Litchfield from the Inter-company Pooling
Arrangement, so that only net amounts shall be required to be transferred
between the parties. Settlement shall be in the form of cash or cash equivalent
securities.

“Within 45 days after the end of each calendar quarter, SAM and SAP&C shall
submit to Litchfield and Patrons an account of amounts payable and the account
shall be settled within thirty (30) days thereafter. SAM and SAP&C shall pay
none of Litchfield’s or Patrons’ insurance losses, loss adjustment expenses and
underwriting expenses. Underwriting expenses include, without limitation,
expenses for SAP&C employees providing services on behalf of Litchfield or
Patrons for only part of their time, which expenses shall be allocated in
accordance with statutory accounting principles to Litchfield or Patrons in
proportion to the amount of time those employees spend on behalf of Litchfield
or Patrons. Litchfield’s and Patrons’ share of pension and benefit expenses
under the benefit plans for employees of SAP&C shall be allocated to Litchfield
and Patrons based on the percentage of SAP&C’s payroll expenses allocated to
Litchfield and Patrons pursuant to the terms hereof. The amounts payable by
Litchfield or Patrons may be offset by any reciprocal obligations due to
Litchfield or Patrons, so that only net amounts shall be required to be
transferred between the parties. Settlement shall be in the form of cash or cash
equivalent securities.”

 

5.

Section 4 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following:

“Patrons shall be responsible for maintaining full and accurate accounting
records of all services rendered and facilities used pursuant to this Agreement
and such additional information as Litchfield may reasonably request for
purposes of its internal accounting operations. Expenses shall be apportioned in
accordance with statutory accounting principles consistently applied. The books,
accounts, and records shall be so maintained as to clearly and accurately
disclose the nature and details of the transactions including such accounting
information as is necessary to support the expenses apportioned to the
respective parties. Patrons shall keep such accounting records insofar as they
pertain to the computation of charges hereunder available at its principal
offices for audit, inspection and copying by Litchfield or any governmental
agency having jurisdiction during reasonable business hours.

“SAM and SAP&C shall be responsible for maintaining full and accurate accounting
records of all services rendered and facilities used pursuant to this Agreement
and such additional information as Patrons or Litchfield may reasonably request
for purposes of its internal accounting operations. Expenses shall be
apportioned in accordance with statutory accounting principles consistently
applied. The books, accounts, and records shall be so maintained as to clearly
and accurately disclose the nature and details of the transactions including
such accounting information as is necessary to support the expenses apportioned
to the respective parties. SAM and SAP&C shall keep such accounting records
insofar as they pertain to the computation of charges hereunder available at its
principal offices during reasonable business hours for audit, inspection and
copying by Patrons or Litchfield or any governmental agency having
jurisdiction.”

 

3



--------------------------------------------------------------------------------

6.

Section 6 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following:

“No later than ninety (90) days after the effective date of termination, Patrons
shall deliver to Litchfield, and SAM and SAP&C shall deliver to Patrons and
Litchfield, a detailed written statement for all charges incurred and not
included in any previous statement to the effective date of termination. The
amounts owed hereunder shall be due and payable within thirty (30) days of
receipt of such statement.”

 

7.

Section 7 of the Expense Agreement is hereby deleted in its entirety and
replaced by the following:

“This Agreement shall not be assignable by Patrons, SAM, SAP&C or Litchfield
without the consent of the other parties, except in the case of assignment to a
corporation or other organization which is a successor to Litchfield, SAM, SAP&C
or Patrons, as the case may be, in which case such successor shall be bound
hereunder and by the terms of said assignment in the same manner as its assignor
is bound hereunder. Under no circumstances can this Agreement be assigned
without the prior approval of the Insurance Departments of Connecticut and
Ohio.”

 

8.

The following is hereby added to the Expense Agreement as new Section 10:

“COMPLETE AGREEMENT. This document, together with such amendments hereto as may
from time to time be validly executed in writing by the parties, constitutes the
entire agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, or agreements relating to the
subject matter of this Agreement.”

 

9.

The following is hereby added to the Expense Agreement as new Section 11:

“AMENDMENT. This Agreement may be amended by mutual consent of the parties.
Except as provided herein, no alteration or variation of the terms of this
Agreement shall be valid unless made in writing and signed by all the parties to
this Agreement. Furthermore, no alteration or variation of the terms of this
Agreement shall be valid unless prior approval for such alteration or variation
has been received from the Commissioners of the Ohio and the Connecticut
Departments of Insurance.”

 

10.

This Second Amendment shall be effective (the “Effective Date”) as of the
Litchfield Closing Date (as defined in the Restated Affiliation Agreement).
Notwithstanding the foregoing, the effectiveness of this Second Amendment is
subject to the receipt of all regulatory consents required to implement the
terms of this Second Amendment. Until such time as all such regulatory consents
have been obtained, this Second Amendment shall not become operative to amend
the Expense Agreement in any manner whatsoever and shall be of no force or
effect.

 

11.

This Second Amendment constitutes an integral part of the Expense Agreement. In
the event of any inconsistencies between the provisions of the Expense Agreement
and this Second Amendment, the provisions of this Second Amendment shall
control. Except as expressly amended hereby, the terms and provisions of the
Expense Agreement shall continue in full force and effect without change for the
balance of the term thereof.

[SIGNATURE PAGE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.

 

PATRONS MUTUAL INSURANCE COMPANY

OF CONNECTICUT

By:

 

/s/ William Siclari

 

William Siclari, President

LITCHFIELD MUTUAL FIRE INSURANCE

COMPANY

By:

 

/s/ Peter R. L. Faber

 

Peter R. L. Faber, President

STATE AUTOMOBILE MUTUAL INSURANCE

COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

STATE AUTO PROPERTY & CASUALTY

INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

 

5